Name: Council Regulation (EC) NoÃ 866/2007 of 23 July 2007 amending Regulation (EC) NoÃ 234/2004 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: defence;  European Union law;  cooperation policy;  international affairs;  international trade
 Date Published: nan

 24.7.2007 EN Official Journal of the European Union L 192/4 COUNCIL REGULATION (EC) No 866/2007 of 23 July 2007 amending Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2007/93/CFSP of 12 February 2007 modifying and renewing Common Position 2004/137/CFSP concerning the restrictive measures imposed against Liberia (1), Having regard to the proposal from the Commission, Whereas: (1) Council Common Position 2004/137/CFSP of 10 February 2004 concerning restrictive measures against Liberia (2) provided for the implementation of the measures set out in United Nations (UN) Security Council Resolution 1521 (2003) concerning Liberia, including an arms embargo and a ban on the provision of technical and financial assistance related to military activities. (2) In line with UN Security Council Resolutions 1647 (2005), 1683 (2006), 1689 (2006) and 1731 (2006), Council Common Positions 2006/31/CFSP (3), 2006/518/CFSP (4) and 2007/93/CFSP confirmed the restrictive measures of Common Position 2004/137/CFSP for a further period of time and provided for certain modifications. (3) Council Regulation (EC) No 234/2004 of 10 February 2004 concerning certain restrictive measures in respect of Liberia (5) prohibits the provision to Liberia of technical and financial assistance related to military activities and the import of rough diamonds from Liberia. (4) In the light of developments in Liberia, the UN Security Council adopted, on 20 December 2006, Resolution 1731 (2006) renewing the restrictive measures imposed by UN Security Council Resolution 1521 (2003) and deciding that the measures on arms were not to apply to supplies of non-lethal military equipment, excluding non-lethal weapons and ammunition, as notified in advance to the Committee established by paragraph 21 of Resolution 1521 (2003), intended solely for use by members of the Government of Liberia police and security forces who had been vetted and trained since the inception of the United Nations Mission in Liberia in October 2003. (5) Common Position 2007/93/CFSP makes provision for an additional exemption covering such supplies and calls for action by the Community. (6) It is expedient to amend Regulation (EC) No 234/2004 regarding the identification of competent authorities. (7) It is appropriate to give retroactive effect to the amendment to the date following the adoption of United Nations Security Council Resolution 1731 (2006). (8) Regulation (EC) No 234/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 234/2004 is hereby amended as follows: 1. Article 3 shall be replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities, as indicated in the websites listed in Annex I, in the Member State where the service provider is established, may authorise the provision of: (a) technical assistance, financing and financial assistance related to: (i) arms and related materiel, where such assistance or services are intended solely for support of and use by the United Nations Mission in Liberia, or (ii) weapons and ammunition which both remain in the custody of the Special Security Service for unencumbered operational use and were provided with the approval of the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) to the members of that Service for training purposes before 13 June 2006; (b) financing and financial assistance related to: (i) arms and related materiel intended solely for support of and use in an international training and reform programme for the Liberian armed forces and police, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has approved the export, sale, supply or transfer of the arms or related materiel concerned, (ii) non-lethal military equipment intended solely for humanitarian or protective use, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has approved the export, sale, supply or transfer of the equipment concerned, (iii) weapons and ammunition intended for use by members of the Government of Liberia police and security forces who have been vetted and trained since the inception of the United Nations Mission in Liberia in October 2003, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has approved the export, sale, supply or transfer of the weapons or ammunition concerned, or (iv) non-lethal military equipment, excluding non-lethal weapons and ammunition, intended solely for use by members of the Government of Liberia police and security forces who have been vetted and trained since the inception of the United Nations Mission in Liberia in October 2003, provided that the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) has been notified of the export, sale, supply or transfer of the equipment concerned. 2. No authorisations shall be granted for activities that have already taken place.; 2. Article 4 shall be replaced by the following: Article 4 1. Where such activities have been approved in advance by the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003), and by way of derogation from Article 2 of this Regulation, the competent authority, as indicated in the websites listed in Annex I, in the Member State where the service provider is established, may authorize the provision of technical assistance related to: (a) arms and related materiel intended solely for support of and use in an international training and reform programme for the Liberian armed forces and police; (b) non-lethal military equipment intended solely for humanitarian or protective use; or (c) weapons and ammunition intended for use by members of the Government of Liberia police and security forces who have been vetted and trained since the inception of the United Nations Mission in Liberia in October 2003. The approval of the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) shall be requested through the competent authority, as indicated in a website listed in Annex I, in the Member State where the service provider is established. The Government of the Member State concerned and the Government of Liberia shall make a joint request to the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003) for approval of technical assistance related to the weapons and ammunition referred to in point (c). 2. No authorisations shall be granted for activities that have already taken place.; 3. The following Article shall be inserted: Article 8a 1. Member States shall designate the competent authorities referred to in this Regulation and identify them in, or through, the websites as listed in Annex I. 2. Member States shall notify the Commission of their competent authorities without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment.; 4. Annex I to Regulation (EC) No 234/2004 shall be replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply with effect from 21 December 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2007. For the Council The President L. AMADO (1) OJ L 41, 13.2.2007, p. 17. (2) OJ L 40, 12.2.2004, p. 35. Common Position as last amended by Common Position 2007/400/CFSP (OJ L 150, 12.6.2007, p. 15). (3) Common Position 2006/31/CFSP of 23 January 2006 renewing the restrictive measures imposed against Liberia (OJ L 19, 24.1.2006, p. 38). (4) Common Position 2006/518/CFSP of 24 July 2006 modifying and renewing certain restrictive measures imposed against Liberia (OJ L 201, 25.7.2006, p. 36). (5) OJ L 40, 12.2.2004, p. 1. Regulation as last amended by Regulation (EC) No 719/2007 (OJ L 164, 25.6.2007, p. 1). ANNEX ANNEX I Websites for information on the competent authorities referred to in Articles 3 and 4, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ GREECE http://www.ypex.gov.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/International+Sanctions/ SPAIN www.mae.es/es/MenuPpal/Asuntos/Sanciones+Internacionales FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ IRELAND http://www.dfa.ie/un_eu_restrictive_measures_ireland/competent_authorities ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/nemzetkozi_szankciok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in CFSP Unit A2. Crisis Management and Conflict Prevention CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85, 296 61 33 Fax: (32 2) 299 08 73.